Citation Nr: 0804409	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether an overpayment of nonservice-connected pension 
benefits in the amount of $10,330.00 (US dollars) was 
properly created.  

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$10,330.00 (US dollars).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Committee on 
Waivers and Compromises (Committee) of the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the veteran had originally requested 
that he be allowed to present testimony before the Board.  As 
such, the Board remanded the claim in May 2004 so that such a 
hearing could take place.  Unfortunately, due to a change in 
the health of the veteran, he was unable to attend.  The 
veteran has since withdrawn his request for a hearing and has 
asked that the Board continue the processing of his claim.  


FINDINGS OF FACT

1.  The veteran began receiving nonservice-connected pension 
benefits on November 1, 1994.  The veteran's entitlement rate 
was computed as a veteran with a spouse/dependent.

2.  On multiple documents submitted to the RO, the veteran 
reported that his wife was not in receipt of income, 
including the receipt of benefits from the Social Security 
Administration.  

3.  From November 1, 1994, to May 1, 1999, the veteran 
received VA benefits based upon the claim that his wife was 
not in receipt of income.  This lack of reporting of income 
produced an overpayment of benefits in the amount of 
$10,330.00 (US dollars).  

4.  The overpayment was created by the appellant's failure to 
promptly and correctly report the receipt by his wife of 
Social Security Administration income, despite having been 
advised to fully disclose all sources of countable income to 
VA and that an overpayment would likely result from failure 
to report the income.


CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits 
in the original amount of $10,330.00 (US dollars) was validly 
created.  38 U.S.C.A. §§ 5107, 1521 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277(a), 3.660 (2007).

2.  Waiver of recovery of the overpayment of VA nonservice-
connected pension benefits in the amount of $10,330.00 (US 
dollars) is not statutorily precluded.  38 U.S.C.A. § 5302(a) 
(West 2002).

3.  Recovery of the overpayment of VA nonservice-connected 
pension benefits in the calculated amount of $10,330.00 (US 
dollars) would not be contrary to the standard of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 1.962, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the Board expressing disagreement 
with having to repay an overpayment of nonservice-connected 
pension benefits funds.  

Specifically, from November 1, 1994, to May 1, 1999, the 
veteran received a pension.  In calculating the amount that 
the veteran was eligible for, the RO noted that the veteran 
was married with no dependents.  The RO counted the benefits 
the veteran was receiving from the Social Security 
Administration.  The RO did not count the benefits the 
veteran's wife received from the Social Security 
Administration.  

In July 2001, the RO sent the veteran a letter telling him 
that it planned to reduce his pension benefits due to his 
wife receiving Social Security Administration benefits that 
had not been previously reported.  The RO then concluded that 
an overpayment had occurred in the amount of $10,330.00 (US 
dollars).  The veteran was then notified of the amount of the 
overpayment; moreover, the RO told the veteran that the 
amount that he would receive in the future would be reduced 
by a monthly allotment that would go towards repayment of the 
debt.  

Following that notification, the veteran submitted a request 
for a waiver of overpayment.  He told the RO that while he 
initially indicated that he and his spouse were living 
together, during the time in question, he moved out of the 
house and moved in with his daughter.  He said that this 
occurred because his wife was unable to cope with him due to 
his post-traumatic stress disorder (PTSD).  He further stated 
that although he moved out of the marital home, he continued 
to make the mortgage payments on the home while his wife 
lived there.  Additionally, he has contended that since he 
was not living with his wife, he was unable to discover the 
amount of income, if any, his wife was receiving from the 
Social Security Administration.  

A review of the claims folder indicates that when the veteran 
initially submitted his claim for pension benefits, he told 
the VA that he was married and living with his wife.  The 
date given was November 1, 1994.  Approximately two years 
later, on December 11, 1996, the veteran presented testimony 
before the RO.  In that hearing, the veteran informed the 
hearing officer that he was no longer living with his wife.  
Specifically, on Page 9 of the Hearing Transcript, the 
veteran said that he moved out of the marital house but his 
wife still lived there.  

The veteran's testimony corroborated a previous statement 
that was recorded in his VA treatment records.  That is, in 
September 1996, a VA medical provider specifically wrote that 
the veteran was "separated from his second wife".  

The record further reflects that the veteran submitted a VA 
Form 21-527, Income--Net Worth and Employment Statement, in 
June 1998.  On that form, the veteran noted that he was 
separated from his wife and that he was providing $588.00 per 
month to her for payment of the mortgage on the house she 
occupied.  Nevertheless, for the time period in question, 
there is nothing in the claims folder that would indicate 
that the veteran contacted the RO and specifically asked that 
his wife no longer be considered his dependent.  The claim is 
also negative for any statements by the veteran indicating 
that his estranged wife was not dependent upon the veteran 
for monies in order to pay her living expenses, i.e., the 
house mortgage.  Additionally, while the veteran has claimed 
that he and his wife did not live together, the veteran has 
not provided any type of federal or state or community tax 
records suggesting that either party was filing separate tax 
returns or filing as "married filing separately" which 
would substantiate his assertions.  Although the veteran 
stated that he was not living at the marital home, he 
continued to receive VA mail at that address.  The record 
does not show that mail sent to him by the VA at the address 
of his wife was returned as "not deliverable".  Finally, 
there is nothing in the record for any of the years extending 
from 1994 to 1999 indicating or suggesting that the veteran 
attempted to return any portion of the nonservice-connected 
pension monies he was receiving as a result of his declaring 
his wife as his dependent.  

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 [VCAA] do not apply.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).

Even though the VCAA does not apply, the Board sees that the 
RO notified the veteran of the relevant statutes and 
regulations in its June 2003 statement of the case (SOC).  He 
initially requested a personal hearing in this matter and 
then determined that a hearing was not necessary.  He has 
provided written statements in support of his claim, and his 
representative submitted written correspondence on his 
behalf.  The Board finds that he has been adequately notified 
of the relevant statutes and regulations and has been given 
the opportunity to submit any additional evidence he might 
have to support his waiver request.  Accordingly, the Board 
will address the merits of his request.

According to the applicable governing legal criteria, the 
maximum rate of pension is reduced by the amount of countable 
annual income of the veteran and the veteran's spouse.  38 
U.S.C.A. § 1521(c) (West 2002); 38 C.F.R. § 3.23(b) (2007).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 3.272 
(2007).  See 38 C.F.R. § 3.271(a) (2007).  Under certain 
circumstances, some monetary amounts, including welfare; 
maintenance; VA pension benefits; reimbursements for casualty 
loss; profit from the sale of property; joint accounts; 
unreimbursed medical expenses (for a veteran and his/her 
spouse and children); expenses of last illnesses, burials, 
and just debts; educational expenses; child's income; 
Domestic Volunteer Service Act Programs; distributions of 
funds under 38 U.S.C. § 1718; hardship exclusion of child's 
available income; survivor benefit annuity; Agent Orange 
settlement payments; restitution to individuals of Japanese 
ancestry; cash surrender value of life insurance; income 
received by American Indian beneficiaries from trust or 
restricted lands; Radiation Exposure Compensation Act; Alaska 
Native Claims Settlement Act; monetary allowance under 38 
U.S.C. chapter 18 for certain individual who are children of 
Vietnam veterans; Victims of Crime Act; and Medicare 
Prescription Drug Discount Card and Transitional Assistance 
Program, will be excluded from countable income for the 
purpose of determining entitlement to improved pension.  38 
C.F.R. § 3.272 (2007).  However, none of these exclusions to 
the countable income of the veteran's spouse applies in the 
current appeal.

Of significance, in the notification letters sent to the 
veteran with regard to his nonservice-connected pension 
benefits between 1994 to 2000, the RO repeatedly and clearly 
informed him of the need to report not only his income but 
also that of his wife.  See 38 C.F.R. § 3.277(a) (2007) 
(which states that, as a condition of granting or continuing 
pension, VA may require from any person who is an applicant 
for or a recipient of pension such information, proofs, and 
evidence as is necessary to determine the annual income and 
the value of the corpus of the estate of such person, and of 
any spouse or child for whom the person is receiving or is to 
receive increased pension).  Significantly, despite these 
repeated notifications, the veteran failed to inform the RO 
of his wife's Social Security Administration income.  
Moreover, during the same time, the veteran never requested 
that his wife be removed as his dependent spouse and he did 
not question the amount he was receiving as a result of 
declaring his wife as his dependent.  The veteran's failure 
to report his wife's income was in direct contravention to 
the requirements of 38 C.F.R. § 3.660(a) (2007), which states 
that a veteran who is receiving pension must notify VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  Such 
notice must be furnished when the recipient acquires 
knowledge that he or she will begin to receive additional 
income or when his or her marital or dependency status 
changes.

The veteran has argued that he and his wife were not living 
together during the time in question.  While the veteran's 
various nonservice-connected disabilities undoubtedly caused 
impairment, the Board finds that his affirmative actions 
during the period between 1994 to 1999 of reporting on 
multiple occasions that his wife had earned no wages or 
salaries to be reflective of a clear intent to misrepresent 
the truth.  Accordingly, whatever level of impairment existed 
during this period of time due to his nonservice-connected 
conditions, the veteran still possessed a sufficient level of 
intent and mens rea to actively misrepresent what income was 
being earned by his wife in order to avoid having his 
nonservice-connected pension benefits reduced or terminated.

Furthermore, as discussed above, the veteran was notified on 
repeated occasions between 1994 and 1999 of the need to 
report his, and his wife's, income.  Not only did the veteran 
fail to report his wife's income, but he affirmatively stated 
on multiple occasions that his wife had earned no wages or 
salaries.  Because the veteran is the one who filled out the 
financial status reports, it cannot be asserted that he had 
no knowledge or was blameless in the reporting of the 
erroneous income information, including information 
concerning the benefits received by his wife.  

No further information or evidence has been received in 
support of the veteran's claim.  Although the veteran has 
asserted that he and his wife were not living as husband and 
wife, the veteran has not provided any additional documents 
or statements that would support those assertions.  He has 
not provided tax records which could have shown him filing 
"married filing separately" during this period and he has 
not suggested that the federal tax information provided by 
the IRS, along with the information given by the Social 
Security Administration, was incorrect.  Thus, based on these 
facts, the Board finds that a preponderance of the evidence 
supports the conclusion that the overpayment of nonservice-
connected pension benefits in the original amount of 
$10,330.00 (US dollars) was validly created as a result of 
the veteran's failure to report his wife's Social Security 
Administration benefits income for the years 1994 to 1999.  

Having found that the debt was validly created, the Board 
must address whether a waiver of recovery of an overpayment 
may be granted.  Pursuant to 38 U.S.C.A. § 5302(a) (West 
2002), a claimant is allowed to seek a waiver of recovery of 
an overpayment of VA benefits.  The Secretary of VA is 
authorized to grant a waiver of recovery of indebtedness when 
collection of the debt would be against "equity and good 
conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963(a) (2007).  Under the criteria set out in 38 
U.S.C.A. § 5302(c) (West 2002), the law precludes a waiver of 
recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: 

(1) fraud, 
(2) misrepresentation, or 
(3) bad faith. 

38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.962(b) 
(2007).  Consequently, before the Board may determine whether 
equity and good conscience affords the veteran a waiver, the 
Board must first determine whether there was an indication of 
fraud, misrepresentation, or bad faith on his part in 
connection with the claim.

The Board recognizes that the Commission on Waiver of 
Indebtedness has issued a determination as to whether fraud, 
misrepresentation, or bad faith on the part of the veteran 
caused the creation of the overpayment.  The Board agrees 
with the Commission and finds that the facts in this case do 
not reveal the presence of fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of the 
overpayment in question.  

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2007).  Pursuant 
to 38 C.F.R. § 1.965 (2007), the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a) (2007).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) (2007) requires 
consideration of each of the following factors, which are not 
intended to be all inclusive:

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.
(2) Balancing of faults.  Weighing fault 
of the debtor against VA fault.
(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.
(6) Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (2007); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The VA is required to balance the fault 
of the debtor against any fault of the VA in the creation of 
the overpayment.  The record shows the appellant was at fault 
in the creation of the debt, in essence, for failure to 
properly report income.  The appellant was informed on 
numerous occasions after he began receiving the pension that 
he was required to inform the RO that both he and his wife 
were in receipt of Social Security Administration benefits.  
The record fails to indicate that any fault may be attributed 
to the VA in the creation of the overpayment in this case and 
the veteran does not allege that the VA committed any fault 
in the creation of the overpayment.  Accordingly, the Board 
has determined, in balancing of the fault of the veteran 
against the fault of the VA in this case, that any fault 
found in this case must be attributed to the veteran.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because he would be allowed to retain funds to which he was 
not entitled.  The appellant was paid more than he was 
entitled under VA law because he misstated and failed to 
reveal all of his income.

Although the appellant has submitted statements and financial 
status reports indicating limited income, his limited income 
does not in and of itself prohibit the collection, over an 
extended period of time, of the overpayment.  More 
importantly, the financial reports do not suggest or 
insinuate that repayment would not deprive him of basic 
necessities.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the appellant's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The appellant's fault in the creation of the debt and his 
unjust enrichment outweigh any possible financial hardship 
that may result in the repayment.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against a waiver of the 
assessed overpayment.  Hence, the appellant's claim is 
denied.


ORDER

1.  A debt was validly created by the overpayment of 
nonservice-connected pension benefits in the original amount 
of $10,330.00 (US dollars).  

2.  Waiver of recovery of an overpayment of nonservice-
connected pension benefits in the calculated amount of 
$10,330.00 (US dollars) is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


